Citation Nr: 0718946	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from December 1966 to 
November 1968.  

This matter comes before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board denied this claim in a decision dated in April 2005.  
The veteran appealed the Board's decision to the Court.  The 
Court granted a joint motion to vacate and remand, 
incorporating the joint motion by reference.  

Type II diabetes mellitus is among those diseases associated 
with exposure to herbicide agents, and which may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) 
(2006).  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, an opinion of the VA 
General Counsel holds that service on a deep-water naval 
vessel off the shores of Vietnam may not be considered 
"service in the Republic of Vietnam" for purposes of 38 
U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).  The 
General Counsel found that this is consistent with the 
definition of service in the Republic of Vietnam found at 38 
C.F.R. § 3.307, which includes "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2006) (emphasis 
added).  

At a March 2005 hearing before the undersigned Veterans Law 
Judge, the veteran described a very brief port visit of about 
four hours to DaNang, Vietnam.  The veteran testified that 
this was the only time his ship was in Vietnam.  He indicated 
that during this time his ship was alongside a submarine 
tender, and that he went aboard the tender to carry food 
stores back to his ship.  The report of a telephone contact 
with the veteran dated in January 2003, shows the veteran 
indicated that he did not actually set foot ashore in 
Vietnam.  

In the joint motion that brought about the remand from the 
Court, the parties agreed that the evidence reflected the 
possibility that the veteran's ship may have entered "brown 
water" or fresh water when it entered DaNang Harbor.  The 
remand calls for the Board to determine whether DaNang Harbor 
is a fresh-water port, and whether the veteran's ship was on 
an inland waterway.  The Board will therefore remand in order 
to obtain evidence necessary to answer these questions.

The Court recently held that VA regulations implementing the 
statute that provides for presumption of service connection 
for herbicide exposure in the case of veterans who "served 
in the Republic of Vietnam" during the Vietnam War must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  Haas v. Nicholson, 20 Vet. App. 
257 (2006).  The Haas Court also held that the VA 
Adjudication Manual provisions in effect at the time Mr. Haas 
filed his service connection claim also entitled him to 
presumption of service connection for exposure to herbicides 
based solely on his receipt of the Vietnam Service Medal 
(VSM).  The Board notes that this veteran, too, is in receipt 
of the Vietnam Service Medal.  

Subsequently, the Secretary implemented a stay of Haas-type 
claims pending VA's appeal of the Haas decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In an April 2007 decision, the Court held that VA 
was entitled to a stay of the precedential effect of the Haas 
decision pending the appeal to the Federal Circuit.  Ribaudo 
v. Nicholson, No. 06-2762 (U.S. Court of Appeals for Veterans 
Claims, Apr. 13, 2007).  The Court also held that there are 
specific exceptions to the stay, none of which applies here.

The Board notes that the veteran's claim is based on the 
theory that, because his ship was in DaNang Harbor with him 
aboard, he was within the borders of Vietnam, and is 
therefore entitled to a presumption that he was thereby 
exposed to herbicides.  Given the veteran's contention that 
his service was within the borders of Vietnam, and given some 
of the possible outcomes of the Haas appeal, the Board will 
remand this case for additional development notwithstanding 
the stay in effect for processing Haas claims.  In this 
regard, the Board notes that the stay applies to the 
adjudication, but not development of, this class of cases.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the AOJ 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim 
for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should request that the 
veteran identify with as much 
specificity as possible the date on 
which his ship was in DaNang Harbor.  

3.  After the veteran has responded 
to the foregoing request, a request 
should be made from the National 
Archives or any other appropriate 
facility, for copies of deck logs or 
other histories for U.S.S. Berkeley 
(DDG-15) for the period identified 
by the veteran.  If the veteran is 
unable to narrowly define the period 
during which he believes the ship 
was in DaNang Harbor, the AOJ should 
request deck logs for the following 
periods, during which the National 
Personnel Records Center (NPRC) has 
determined the veteran was aboard 
Berkeley in official waters of 
Vietnam:  May 28 to June 22, 1967; 
July 10 to August 12, 1967; August 
21 to September 6, 1967; and 
September 25 to October 1, 1967.  

4.  The AOJ should seek information 
by whatever means on whether DaNang 
Harbor is a freshwater or a 
saltwater port.  Utilizing the 
information obtained from Berkeley's 
deck logs, the AOJ should also 
determine, if possible, whether or 
not Berkeley entered any freshwater 
rivers during its visit to DaNang 
Harbor.

5.  After undertaking any other 
development deemed appropriate, or 
otherwise suggested by evidence 
obtained, consideration should be 
given as to whether adjudication of 
this claim should proceed or be 
deferred pending the lifting of the 
Haas stay.  If the benefit sought is 
not granted, the veteran and his 
representative, if any, should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

